Citation Nr: 0625252	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1975 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for tinnitus, evaluated as 
10 percent disabling, by rating decision issued in December 
1994.  In March 2003, the veteran filed a claim requesting an 
increased evaluation for her service-connected tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006) , the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations (38 C.F.R. § 4.25(b) and Diagnostic Code 6260) 
that limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


